Case 20-50534-KBO Doc5 Filed 03/10/20 Page1of4

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

In re: Chapter 11
ZOHAR III, CORP., et ai.,! Case No. 18-10512 (KBO)
Debtors. Jointly Administered

 

ZOHAR CDO 2003-1, LIMITED; ZOHAR II
2005-1, LIMITED; and ZOHAR III,
LIMITED, Adv. Pro. No. 20-50534

Plaintiffs,

V.

PATRIARCH PARTNERS, LLC;
PATRIARCH PARTNERS VII, LLC;
PATRIARCH PARTNERS XIV, LLC;
PATRIARCH PARTNERS XV, LLC;
PHOENIX VUHI, LLC; OCTALUNA LLC;
OCTALUNA I LLC; OCTALUNA III LLC;
ARK II CLO 2001-1, LLC; ARK
INVESTMENT PARTNERS II, LP; ARK
ANGELS VII, LLC; PATRIARCH
PARTNERS MANAGEMENT GROUP, LLC;
PATRIARCH PARTNERS AGENCY
SERVICES, LLC; and LYNN TILTON,

Defendants.

 

 

AFFIDAVIT OF SERVICE

STATE OF DELAWARE )
) SS:
COUNTY OF NEW CASTLE )

 

' The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows:
Zohar Ill, Corp. (9612), Zohar I] 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited
(9261), Zohar I] 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119), The Debtors’ address is 3 Times
Square, c/o FT] Consulting, Inc., New York, NY 10036.

26137309. |
26137309. 1

Case 20-50534-KBO Doc5 Filed 03/10/20 Page 2 of 4

Chad Corazza, being duly sworn according to law, deposes and says that he is employed
by the law firm of Young Conaway Stargatt & Taylor, LLP, attorneys for Zohar CDO 2003-1,
Limited, Zohar II 2005-1, Limited and Zohar IH, Limited (the “Plaintiffs”) in the above-
captioned cases, and that on the March 9, 2020, he caused a copy of the following document(s)
to be served upon the parties identified on the attached Exhibit A service list in the manner
indicated:

[SEALED] Complaint [D.L. 1/2]

Summons and Notice of Pretrial Conference in an Adversary Proceeding [D.I. 3]

4 if a
—y | f
-f{) ff
/
YSN f fi
Ke WA et f

 

Chad Corazza V

YA
SWORN TO AND SUBSCRIBED before me_on this U day of March, 2020.

ae fy — - a Ce : i wn fe
Notary Public

 

ERICAA. STEELE
NOTARY PUBLIC

STATE OF DELAWARE
My Commission Expires July 10, 2021
Case 20-50534-KBO Doc5 Filed 03/10/20 Page 3of4

EXHIBIT A

26137309.1
Case 20-50534-KBO Doc5 Filed 03/10/20 Page 4of4

SERVICE LIST
Zohar
3/9/2020

Norman L. Pernick, Esq.

Cole Schotz P.C.

500 Delaware Avenue, Suite 1410
Wilmington, DE 19801
npernick@coleschotz.com
(Patriarch Entities)

Email
